***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 DIANNA BARBABOSA v. BOARD OF EDUCATION
       OF THE TOWN OF MANCHESTER
                (AC 41304)
                         Elgo, Bright and Beach, Js.

                                   Syllabus

The plaintiff, a school paraprofessional, sought to recover damages from her
   employer, the defendant board of education, for, inter alia, employment
   discrimination in violation of statute (§ 46a-60 [b]). The plaintiff claimed
   that the defendant discriminated against her on the basis of her disability,
   suspended her without pay for excessive absenteeism and failed to
   provide her with a reasonable accommodation for her disability. The
   plaintiff asserted that she was disabled because she suffers from fibromy-
   algia, anxiety, depression, asthma and rheumatoid arthritis, and had
   requested certain finite absences as a reasonable accommodation. The
   plaintiff had long-standing and well documented issues with absenteeism
   and tardiness throughout her employment. Her performance reviews,
   which generally provided that she met expectations, stated that she
   needed to be on time to school, and that her excessive absences affected
   the management of classrooms, and negatively affected teachers’ plan-
   ning and lessons. The trial court granted the defendant’s motion for
   summary judgment and rendered judgment for the defendant on the
   plaintiff’s disability discrimination and reasonable accommodation
   claims. The court determined inter alia, that there was no genuine issue
   of material fact that attendance was an essential function of the plaintiff’s
   position and that she could not perform that essential function with or
   without a reasonable accommodation. The court further determined that
   her request for intermittent prospective absences was not a reasonable
   accommodation because it would eliminate that essential function. On
   appeal to this court, the plaintiff claimed that the trial court improperly
   rendered summary judgment because a genuine issue of material fact
   existed that was common to both her discrimination and reasonable
   accommodation claims, namely, whether she could perform the essential
   functions of her position with or without a reasonable accommodation.
   Held that the trial court properly rendered summary judgment in favor
   of the defendant, as the evidence showed that there was no genuine
   issue of material fact that attendance was an essential function of the
   plaintiff’s position, and that prior to and at the time of her suspension
   she was not performing that essential function and was not able to
   perform it with or without her proposed reasonable accommodation;
   that court relied on undisputed evidence that attendance was an essential
   function of a position that mandates interaction with schoolchildren,
   the plaintiff’s generally positive performance evaluations consistently
   expressed the defendant’s concerns with her attendance and tardiness,
   and the same evidence that established that there was no genuine issue
   of material fact that attendance was an essential function of the plaintiff’s
   job also proved that her proposal for intermittent extended leave was
   not a reasonable accommodation, as a matter of law, because that
   proposal would have eliminated the essential job function it purported
   to address, exacerbated her attendance issues and further undermined
   her ability to maintain regular attendance.
           Argued February 7—officially released April 23, 2019

                             Procedural History

  Action to recover damages for, inter alia, alleged
employment discrimination, and for other relief,
brought to the Superior Court in the judicial district of
Hartford, where the court, Robaina, J., granted the
defendant’s motion for summary judgment and ren-
dered judgment thereon, from which the plaintiff
appealed to this court. Affirmed.
  Vincent F. Sabatini, with whom, on the brief, was
James V. Sabatini, for the appellant (plaintiff).
  Alexandria L. Voccio, for the appellee (defendant).
                         Opinion

  BRIGHT, J. In this employment discrimination action,
the plaintiff, Dianna Barbabosa, appeals from the sum-
mary judgment rendered by the trial court in favor of
the defendant, the Board of Education of the Town of
Manchester, on the plaintiff’s complaint, which alleged
that the defendant had discriminated against her on the
basis of her disability and had failed to provide her with
a reasonable accommodation.1 On appeal, the plaintiff
claims that the court improperly rendered summary
judgment because a genuine issue of material fact
existed as to a common essential element of both of
her claims, namely, whether the plaintiff could perform
the essential functions of her job with or without a
reasonable accommodation. We affirm the judgment of
the trial court.
  The record before the court, viewed in the light most
favorable to the plaintiff as the nonmoving party,
reveals the following facts and procedural history. In
2007, the plaintiff was hired by the defendant as a full-
time one-on-one paraprofessional. A paraprofessional
generally is not responsible for initiating lesson plans,
but, rather, assists a professional staff member by work-
ing directly with the students to meet the students’
needs. Between 2007 and 2009, the plaintiff worked
as a one-on-one paraprofessional assigned to a single
student with autism at the Waddell, Buckley, Keeney,
and Bowers schools. Since the fall of 2009, the plaintiff
worked as a classroom paraprofessional at
Robertson School.
   While working at Robertson School, the plaintiff was
a member of a union, the Manchester Para/Tutor Associ-
ation, which had two successive collective bargaining
agreements2 (CBA) with the defendant that outlined
certain terms of employment, including working condi-
tions, leaves of absence, and the disciplinary proce-
dures that are relevant to the issues before us. In
particular, the CBA provided that paraprofessionals,
like the plaintiff, would have three personal days as
well as fifteen sick days each year, and other types
of leave subject to the defendant’s prior approval. An
absence that was taken without the available time off
was classified as nonpaid leave.
  Throughout her employment with the defendant, the
plaintiff had long-standing and well documented issues
with absenteeism and tardiness. Over the first seven
months of her employment, the plaintiff was absent
for thirty days. Twelve of those days accounted for a
nonpaid leave of absence that was approved by the
defendant, eight days were due to personal illness, five
days were absences as a result of her son’s broken leg,
two days were personal days, two days were unap-
proved absences without explanation, and one was a
professional day. In March, 2008, the plaintiff met with
Edward Dillon, the elementary special education super-
visor, who discussed the plaintiff’s recent unexplained
absences and encouraged the plaintiff to follow the
proper procedures for taking prospective absences. A
letter memorializing this meeting was sent to the
plaintiff.
   On May 12, 2008, the plaintiff was issued a formal
written warning regarding her excessive absences.
Therein, Dillon expressed his concern that the plaintiff’s
excessive absences could ‘‘have a negative impact on
the academic and behavioral growth of . . . [a particu-
lar] student in [its] district wide program for students
with autism.’’ In 2008, 2009, and 2010, the plaintiff
received overall satisfactory annual performance
reviews. Nevertheless, issues relating to her attendance
continued to be a concern for the defendant. The plain-
tiff’s 2008 review expressed the concern that she needed
to improve her attendance, which ‘‘is especially
important in order to provide the consistency and conti-
nuity important for the children and the program.’’ On
March 25, 2010, the plaintiff was issued a verbal warning
regarding her tardiness over the several preceding
weeks.
   Between July 1, 2011, and June 30, 2012, the plaintiff
was absent for twenty-two full days and four partial
days. On September 12, 2011, the plaintiff received
another verbal warning, confirmed by a follow-up letter,
about her excessive absences during the past year, and
she was directed to follow the proper procedures for
taking days off. In 2011 and 2012, the plaintiff received
annual performance reviews that provided that she was
meeting expectations, but that she ‘‘must improve her
attendance,’’ which continued to be an issue. In particu-
lar, the plaintiff’s January 23, 2012 midyear evaluation
gave her an ‘‘unsatisfactory’’ rating for dependability
and reliability, and noted that the plaintiff did not ‘‘con-
sistently maintain the schedule established for the [two]
classrooms that she serves.’’
   Between July 1, 2012, and June 30, 2013, the plaintiff
was absent for a total of twenty full days and five partial
days. On November 16, 2012, a meeting was held
between the plaintiff, a human resources specialist,
Terri Smith, and two of the union copresidents, Aaliyah
Blade and Kim Colburn, to discuss the plaintiff’s contin-
ued absenteeism. The parties discussed the negative
impact of the plaintiff’s attendance on the students,
and the plaintiff was instructed that she would have to
provide a doctor’s note or medical documentation for
future absences. She was informed that she was ineligi-
ble for leave pursuant to the Family and Medical Leave
Act (FMLA); 29 U.S.C. § 2601 et seq. (2012); for the
‘‘2012/2013 school year’’ because she worked less than
1250 hours in the prior twelve months. She also was
warned that further violations or unapproved absences
could result in suspension. A letter memorializing this
meeting was sent to the plaintiff. Although the plaintiff
denied receiving the letter, she confirmed that it accu-
rately described what occurred at the meeting.
   Between July 1, 2013, and April 7, 2014, the plaintiff
was absent for a total of seventeen full days and six
partial days. In 2013, the plaintiff received two perfor-
mance reviews that generally provided that she was
meeting expectations, but that she ‘‘must arrive at
school on time [and] . . . [s]he also must improve her
attendance.’’ On December 5, 2013, the plaintiff
received another verbal warning, which was confirmed
in a letter, about her excessive absences. On December
17, 2013, a meeting was held between the plaintiff,
Smith, Blade, Colburn, and another human resources
specialist, Nilsa Dorsey, to discuss the plaintiff’s contin-
ued and excessive absenteeism. The plaintiff was
referred to the employee assistance program, and she
was warned that further unexcused absences could
result in disciplinary action. A letter memorializing this
meeting and enclosing the FMLA paperwork was sent
to the plaintiff.
   On January 21, 2014, the plaintiff filed an FMLA
request for intermittent leave from December 23, 2013
through December 31, 2014, on the basis of her claimed
serious health condition. She explained that intermit-
tent leave was required because she was suffering from
asthma flare-ups that trigger bronchitis, migraine head-
aches, fibromyalgia that causes excruciating joint and
muscle pain with flare-ups, which causes her to not be
able to work or move her arms over her head.3 She
attached to her request a certification from her health
care provider, rheumatologist Barbara Kage, who
detailed that the plaintiff was suffering from numbness
in her hands and feet, fatigue, muscle and joint aches,
pain and stiffness, and prolonged morning stiffness. Dr.
Kage stated that she had referred the plaintiff to physi-
cal therapy, and for a psychiatric evaluation for anxiety
and depression. Dr. Kage opined that the plaintiff would
require time off for appointments and occasional flare-
ups, which she estimated would occur one to two times
per month. On the same date, the plaintiff’s request for
FMLA leave was denied because she had not met the
hours of service requirement.
  Also on January 21, 2014, the plaintiff filed a Manches-
ter public schools leave of absence request for five
consecutive days or longer. Therein, the plaintiff sought
short-term sick leave with pay from August 28, 2013
through June 14, 2014, in which she handwrote ‘‘inter-
mittent’’ on the top of the form and referenced her
FMLA request for intermittent leave. On the same date,
the plaintiff’s leave of absence request was granted by
the defendant to the extent of her then remaining sick
time. The plaintiff thereafter returned to work and was
absent for eight consecutive school days between
March 26, 2014, and April 4, 2014.
   Between September 17, 2013, and March 31, 2014
the plaintiff submitted to the defendant notes from her
health care providers to account for twenty-one
absences during that time frame, including one day
for taking her son for an evaluation, three days for
bronchitis, one day for a follow-up visit, five days for
vertigo and a sinus infection, one day for an unspecified
illness, one day for a neurological examination, one day
for an appointment, and eight days for influenza.
   On April 7, 2014, a meeting was held between the
plaintiff, Smith, Dorsey, Colburn, and another union
copresident, Patricia Balboni. At the meeting, the plain-
tiff was suspended for thirty days without pay for her
excessive absenteeism. A letter memorializing this
meeting was sent to the plaintiff. The plaintiff then
returned to work after her suspension.4 In 2014, 2015,
and 2016, the plaintiff received performance reviews
that generally provided that she was meeting expecta-
tions, but that she needed to be ‘‘[o]n time to school’’
and that her ‘‘excessive absences continue to affect the
management of the teachers’ classrooms. [T]eachers
. . . rely on her . . . . [T]herefore, when she is absent,
this affects their planning and the lesson negatively.’’
   On July 20, 2016, after receiving a release of jurisdic-
tion from the Commission on Human Rights and Oppor-
tunities, the plaintiff filed the present action against the
defendant. In her complaint, the plaintiff alleged that
she was disabled because she suffers from fibromyalgia,
anxiety, depression, asthma, and rheumatoid arthritis.
She alleged that the defendant was aware that she was
disabled, and that she requested certain finite absences
as a reasonable accommodation for her disability. She
also alleged that the defendant had been penalizing her
for her disability related absences and had suspended
her without pay. In count one, the plaintiff alleged that
the defendant had violated General Statutes § 46a-60 (b)
(1)5 because it discriminated against her and suspended
her because of her disability. In count two, the plaintiff
alleged that the defendant had violated § 46a-60 (b) (1)
because it failed to provide the plaintiff with a reason-
able accommodation for her disability.
   On June 26, 2017, the defendant filed a motion for
summary judgment and a memorandum of law in sup-
port thereof. In its memorandum of law, the defendant
argued, in relevant part, that it was entitled to judgment
as a matter of law as to the plaintiff’s disability discrimi-
nation and reasonable accommodation claims because
there was no genuine issue of material fact that the
plaintiff could not perform the essential functions of
her position with or without a reasonable accommoda-
tion. On October 2, 2017, the plaintiff filed an objection
and a memorandum of law in support thereof. In her
memorandum of law, the plaintiff argued, among other
things, that a genuine issue of material fact existed as
to whether she could perform the essential functions
of her position with or without a reasonable accommo-
dation. Both parties submitted a number of exhibits in
support of their respective positions.
   On January 11, 2018, the court issued a memorandum
of decision in which it granted the defendant’s motion
for summary judgment. The court determined, inter
alia,6 that the defendant was entitled to judgment as a
matter of law as to the plaintiff’s disability discrimina-
tion and reasonable accommodation claims because
there was no genuine issue of material fact that the
plaintiff could not perform the essential functions of
her job with or without a reasonable accommodation.
In particular, the court determined that the undisputed
evidence submitted by the defendant established that
there was no genuine issue of material fact that atten-
dance was an essential function of the plaintiff’s posi-
tion as a paraprofessional, and that the plaintiff’s
request for intermittent prospective absences was not a
reasonable accommodation because it would eliminate
that essential function of her position. This appeal fol-
lowed. Additional facts will be set forth as necessary.
   On appeal, the plaintiff claims that the court improp-
erly rendered summary judgment. In particular, the
plaintiff argues that her generally positive performance
evaluations establish a genuine issue of material fact
as to whether she was qualified for her position. She
also argues that a genuine issue of material fact exists
as to whether her requests for an intermittent leave of
absence constituted a reasonable accommodation that
did not eliminate an essential function of the position.
We disagree.
   We begin by setting forth the relevant standard of
review and legal principles that govern our review. ‘‘The
standard of review of a trial court’s decision granting
summary judgment is well established. Practice Book
§ 17-49 provides that summary judgment shall be ren-
dered forthwith if the pleadings, affidavits and any other
proof submitted show that there is no genuine issue as
to any material fact and that the moving party is entitled
to judgment as a matter of law. In deciding a motion
for summary judgment, the trial court must view the
evidence in the light most favorable to the nonmoving
party. . . . The courts are in entire agreement that the
moving party . . . has the burden of showing the
absence of any genuine issue as to all the material facts
. . . . When documents submitted in support of a
motion for summary judgment fail to establish that
there is no genuine issue of material fact, the nonmoving
party has no obligation to submit documents establish-
ing the existence of such an issue. . . . Once the mov-
ing party has met its burden, however, the [nonmoving]
party must present evidence that demonstrates the exis-
tence of some disputed factual issue. . . . Our review
of the trial court’s decision to grant the defendant’s
motion for summary judgment is plenary. . . . On
appeal, we must determine whether the legal conclu-
sions reached by the trial court are legally and logically
correct and whether they find support in the facts set
out in the memorandum of decision of the trial court.’’
(Citations omitted; internal quotation marks omitted.)
Lucenti v. Laviero, 327 Conn. 764, 772–73, 176 A.3d
1 (2018).7
   Section 46a-60 (b) (1) prohibits an employer from
refusing to hire, discharging, or otherwise discriminat-
ing against any person on the basis of, inter alia, their
‘‘present or past history of mental disability, intellectual
disability, learning disability, [or] physical disability.’’
To establish a prima facie case of employment discrimi-
nation pursuant to § 46a-60 (b) (1) on the basis of either
a disparate treatment disability discrimination claim or
a reasonable accommodation claim, a plaintiff must
establish a common essential element, namely, that he
or she is qualified for the position. See Curry v. Allan
S. Goodman, Inc., 286 Conn. 390, 415, 425–26, 944 A.2d
925 (2008). ‘‘In the disability context, a prima facie case
for disparate treatment is established under the
[McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802,
93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973)] framework if
the plaintiff shows: (1) he suffers from a disability or
handicap, as defined by the [applicable statute]; (2) he
was nevertheless able to perform the essential functions
of his job, either with or without reasonable accommo-
dation; and that (3) [the defendant] took an adverse
employment action against him because of, in whole
or in part, his protected disability.’’ (Internal quotation
marks omitted.) Curry v. Allan S. Goodman, Inc., supra,
426. In order to establish a prima facie case for a reason-
able accommodation claim, ‘‘the plaintiff must produce
enough evidence for a reasonable jury to find that (1)
he is disabled within the meaning of the [statute], (2)
he was able to perform the essential functions of the
job with or without a reasonable accommodation, and
(3) [the defendant], despite knowing of [the plaintiff’s]
disability, did not reasonably accommodate it.’’ (Inter-
nal quotation marks omitted.) Id., 415.
   In order for an employee to be qualified, he or she
must be able to ‘‘perform the essential functions of the
job with or without a reasonable accommodation
. . . .’’ (Internal quotation marks omitted.) Id.; see
Thomson v. Dept. of Social Services, 176 Conn. App.
122, 128–29, 169 A.3d 256 (same), cert. denied, 327
Conn. 962, 172 A.3d 800 (2017). In determining whether
an employee is qualified, ‘‘[w]e look to federal law for
guidance on interpreting state employment discrimina-
tion law, and the analysis is the same under both.’’
Feliciano v. Autozone, Inc., 316 Conn. 65, 73, 111 A.3d
453 (2015).
  Both this court and ‘‘numerous federal courts have
recognized that attendance at work is a necessary job
function. An employee who is unable to come to work
on a regular basis [is] unable to satisfy any of the func-
tions of the job in question, much less the essential ones.
. . . [Federal Circuit Courts of Appeals] have also held
that regular and reliable attendance is a necessary ele-
ment of most jobs.’’ (Citations omitted; internal quota-
tion marks omitted.) Ezikovich v. Commission on
Human Rights & Opportunities, 57 Conn. App. 767,
775–76 n.5, 750 A.2d 494, cert. denied, 253 Conn. 925,
754 A.2d 796 (2000); see Francis v. Wyckoff Heights
Medical Center, 177 F. Supp. 3d 754, 768 (E.D.N.Y. 2016)
(regular attendance at work is ‘‘an essential requirement
of virtually all employment’’ [internal quotation
marks omitted]).8
   The trial court in the present case relied on three
federal cases, which we find instructive.9 In Pierce v.
Highland Falls-Fort Montgomery Central School Dis-
trict, Docket No. 08-civ-1948 (RKE), 2011 WL 4526520
(S.D.N.Y. September 28, 2011), the employee, a special
education teacher, had been absent forty-four times and
thirty-five times in consecutive school years because
he claimed to have suffered from depression, drug
addiction, and osteoarthritis. Id., *1–3. Despite the fact
that the employee previously had received positive eval-
uations, he subsequently was suspended on the basis,
inter alia, of his excessive absences, and he later took
early retirement. Id., *3. The employee then filed an
action against his employer, which filed a motion for
summary judgment in response. Id. The court granted
the employer’s motion for summary judgment on the
ground that the employee was not qualified because he
could not perform an essential function of his employ-
ment with or without a reasonable accommodation. Id.,
*4. In particular, the court held that federal discrimina-
tion law ‘‘does not require employers to tolerate chronic
absenteeism even when attendance problems are
caused by an employee’s disability . . . [or] to make
a reasonable accommodation for an employee who does
not attend work, nor does [federal discrimination law]
. . . require an employer to retain such an employee.’’
(Internal quotation marks omitted.) Id., *5. It thus held
that ‘‘regardless of whether [the employee] had the nec-
essary teaching skills, he cannot be considered a quali-
fied individual . . . based on his admitted failure to
meet the attendance requirements of his employment.’’
Id. The court also held that the employee’s request to
his employer to permit him to work part-time or to
refer him to treatment did not constitute a reasonable
accommodation because that proposal ‘‘would elimi-
nate the requirement of regular attendance, which is
essential to his employment as a teacher.’’ Id., *6.
   In Ramirez v. New York City Board of Education, 481
F. Supp. 2d 209, 213–14 (E.D.N.Y. 2007), the employee,
a provisional preparatory teacher, had been absent fifty-
two days and forty-two days in consecutive school years
because he was suffering from epilepsy, depression, and
high blood pressure. Id., 214. The employee received
a satisfactory performance review for the first year;
however, his employment was terminated after he
received an unsatisfactory performance review for the
second year. Id., 214–15. Thereafter, the employee filed
an action and the employer moved for summary judg-
ment, which was granted by the court because, inter
alia, the employee was unable to perform an essential
function of that job. Id., 221. In particular, the court,
relying on the employer’s policy that absences are ‘‘dis-
ruptive to the school and injurious to the children’s
education’’; (internal quotation marks omitted) id., 222;
determined that the employee ‘‘ha[d] not demonstrated
that he [could] perform an essential function of his
employment position—showing up for work. Though
all parties agree that [the employee] could perform his
duties within the classroom as a teacher, [he] was
absent from the classroom for nearly a third of the
school year.’’ (Internal quotation marks omitted.) Id.,
221. The court also recognized the principle that there
could be no reasonable accommodation for a teacher
whose attendance is an essential function of his or her
position. Id.
   In Mescall v. Marra, 49 F. Supp. 2d 365, 368–69
(S.D.N.Y. 1999), the employee, a school guidance coun-
selor, claimed to have been disabled because she was
suffering from a mental impairment due to stress,
depression, and anxiety. The employee was absent
forty-one days over the span of two and one-half school
years as a result of nondisability related illnesses or
injuries. Id., 374 and n.19. Despite the fact that the
employee had received two out of three satisfactory
annual performance reviews, her employment was ter-
minated because of her excessive absences. Id., 370.
She then filed an action against her employer; id., 371;
which, in turn, filed a motion for summary judgment.
Id., 367. The court granted the employer’s motion for
summary judgment and, relying on the employer’s poli-
cies and the employee’s testimony, determined that an
essential function of her position was to maintain regu-
lar attendance, which she failed to do. Id., 374. The
court further held that ‘‘no reasonable accommodation
could have improved [the employee’s] attendance
record because none of these absences was the result
of her alleged mental disability. . . . To the extent that
she requests the accommodation of ignoring medically
documented sick days when calculating her attendance
record, this accommodation is unreasonable as a matter
of law because it would eliminate an essential function
of the job.’’ (Internal quotation marks omitted.) Id.
   In the present case, the defendant’s evidence, submit-
ted in support of its motion for summary judgment,
established that there is no genuine issue of material
fact that attendance is an essential function of the plain-
tiff’s position as a paraprofessional. As the trial court
aptly recognized, ‘‘there is [an] abundance of evidence
that points to attendance being an important essential
function of a paraprofessional. The . . . CBA provides
a few examples. The CBA provides a clear delineation
of the work year and holidays, work hours, and sick
leave for full-time paraprofessionals. . . . The CBA
specifically provides that [i]f the student to whom a
one-on-one paraprofessional is assigned is absent on
any given day, the building administrator or designee
shall determine the responsibilities for the one-on-one
paraprofessional for any such day. . . . The CBA also
provides that, whenever possible, a pregnant parapro-
fessional should notify the director of human resources
well in advance of her delivery date, so that the [defen-
dant] can plan appropriate coverage. . . . Addition-
ally, the CBA highlights that when taking a leave without
pay, it is expected that leaves will be arranged so that
they are taken at the end of the school term.’’ (Citations
omitted; internal quotation marks omitted.) The CBA
also provided that the work year for a paraprofessional
would increase when the student school year increased,
and that the work year would decrease when the stu-
dent school year decreased. The trial court determined
that ‘‘[a]ll of these instances discussing attendance
serve as evidence that it is an expectation that the
paraprofessional will be present at work or obtain
proper shift coverage.’’
   The trial court also relied on the deposition testimony
of two of the union copresidents, Blade and Colburn,
who both ‘‘testified to the importance of attendance.
. . . Blade testified that ‘when you have someone
assigned to students and the person doesn’t show up,
the student digresses in their behavior and becomes
more difficult. And that’s why it’s really critical to have
the . . . paraprofessionals to be on the job.’ Colburn
testified that ‘[Smith] basically told [the plaintiff] that
our children need her to be at work because . . . as
[paraprofessionals], oftentimes we work with very spe-
cial-needs children; that’s the reason we have a job.
And our children—they need that constant consistency.
They need that—I’ll give you an example. We just lost
a para[professional] recently to an autistic child, and
in the process of hiring a new person for him, this child,
literally screaming, and he, literally, would go into the
library and doesn’t remember his lunch number. That’s
something he just automatically just punched in the
keypad, and he could not—for two weeks, he could
not remember his lunch number. He did not have that
constant supervision, that constant friend to be with
him. . . . When you take that excessive amount [of
absences], there’s a lack of support for the students,
and they can’t really, you know—it’s like when they go
to school, they need to see a familiar face. They need
to see teachers there and they need to see the familiar
face, but they don’t want to go in there not having that
consistency.’ . . .
 ‘‘Furthermore, in a letter from . . . Dillon, the ele-
mentary special education supervisor, to the plaintiff,
dated May 12, 2008, it is stated that the plaintiff’s
absences ‘can have a negative impact on the academic
and behavioral growth of a very impacted kindergarten
student in [Manchester’s] districtwide program for stu-
dents with autism.’ . . . In another letter from Smith
to the plaintiff, dated November 20, 2012, it is articulated
that the parties ‘discussed the importance of [the plain-
tiff’s] regular attendance at work and the success of
students at Robertson Elementary School.’ . . .
Indeed, the plaintiff herself, seems to have understood
that attendance was important. In her memorandum
in opposition [to the defendant’s motion for summary
judgment], the plaintiff concede[d] that the students
‘need her available and working.’ . . .
   ‘‘Lastly, the evaluations of the plaintiff over the years
of her employment as a paraprofessional point to the
importance of attendance as well as the plaintiff’s long-
standing issues with absenteeism and tardiness. The
record before the court contains evaluations from 2007
through 2016. . . . Many of the evaluations contain
comments such as: ‘[The plaintiff’s] excessive absences
continue to affect the management of the teachers’
classrooms [and] [t]hey rely on her during center time;
therefore, when she is absent, this affects their planning
and the lesson negatively’; ‘[the plaintiff] must arrive
at school on time [and] [s]he also must improve her
attendance’; ‘[a]ttendance improved from last year, but
still an issue’; ‘[the plaintiff] needs to follow her work
schedule and be in her designated work area, ready to
work, in a timely fashion’; ‘[the plaintiff] must improve
her attendance’; ‘very high number of absences’; and,
‘[h]er attendance/absenteeism have been documented
and this is an area requiring improvement. This is espe-
cially important in order to provide the consistency and
continuity important for the children and the pro-
gram.’ ’’ (Citations omitted.) The plaintiff does not dis-
pute any of the evidence relied on by the court for its
conclusion that attendance is an essential function of
the plaintiff’s job. Nor does she dispute the evidence
that she failed to perform this essential function in the
years leading up to her suspension.
   The undisputed evidence the court relied on is com-
parable to that relied on by the courts in Pierce, Rami-
rez, and Mescall, which all held that attendance is an
essential function of a position that mandates interac-
tion with schoolchildren. We disagree with the plain-
tiff’s argument that her generally positive performance
evaluations create a genuine issue of material fact;
rather, these evaluations undercut the plaintiff’s posi-
tion because, although the reviews generally provide
that she was meeting expectations in terms of perfor-
mance, they also consistently express the defendant’s
concerns with the plaintiff’s attendance and tardiness.
Of the thirteen complete performance reviews that were
submitted by both parties in connection with the defen-
dant’s motion for summary judgment, ten contain a
concern regarding the plaintiff’s attendance or punctu-
ality. Furthermore, the fact that the plaintiff was meet-
ing the defendant’s performance expectations while
attending work, as also was the case in Pierce, Ramirez,
and Mescall, does not create a genuine issue of material
fact as to whether her attendance at work was an essen-
tial function of her job. Indeed, as the trial court rea-
soned, ‘‘[t]he evaluations of the plaintiff show that she
can perform the duties of a paraprofessional when she
goes to work, but the plaintiff is absent far too often.’’
(Emphasis in original.)
   Having concluded that there was no genuine issue
of material fact that attendance was an essential func-
tion of the plaintiff’s position, and that the plaintiff prior
to and at the time of her suspension was not performing
this essential function, we turn to consider whether
there is a genuine issue of material fact as to whether
the plaintiff’s leave of absence requests constituted a
reasonable accommodation that did not eliminate that
essential function. The plaintiff filed two leave of
absence requests on January 21, 2014, which essentially
proposed an extended intermittent leave of absence for
an uncertain amount of days for the period of August
28, 2013 through December 31, 2014.10
   ‘‘The plaintiff bears the burdens of both production
and persuasion as to the existence of some accommoda-
tion that would allow her to perform the essential func-
tions of her employment . . . . To satisfy this burden,
[the] [p]laintiff must establish both that [her] requested
accommodation would enable [her] to perform the
essential functions of [her] job and that it would allow
[her] to do so at or around the time at which it is sought.’’
(Citation omitted; internal quotation marks omitted.)
Thomson v. Dept. of Social Services, supra, 176 Conn.
App. 129. ‘‘[A] medical leave of absence is a recognized
form of accommodation. . . . Federal courts have
held, however, that [t]he duty to make reasonable
accommodations does not, of course, require an
employer to hold an injured employee’s position open
indefinitely while the employee attempts to recover
. . . .’’ (Citations omitted; internal quotation marks
omitted.) Id., 130.11 Although ‘‘reasonableness is nor-
mally a question of fact, summary judgment may be
granted in cases where, as here, the plaintiff’s proposed
accommodation would eliminate the essential functions
of the job.’’ (Internal quotation marks omitted.) Pierce
v. Highland Falls-Fort Montgomery Central School
District, supra, 2011 WL 4526520, *6.
    In Pierce, the court determined that the employee’s
proposed accommodation that he be permitted to work
part-time would not be reasonable because it ‘‘would
eliminate the requirement of regular attendance, which
is essential to his employment as a teacher.’’ Id. In
Ramirez, the court recognized the principle that
‘‘[t]here could be no reasonable accommodation [for a
teacher with a history of excessive absenteeism]
because attendance is an essential function of [his]
employment.’’ (Internal quotation marks omitted.)
Ramirez v. New York City Board of Education, supra,
481 F. Supp. 2d 221. In Mescall, the court determined
that ‘‘no reasonable accommodation could have
improved [the employee’s] attendance record because
none of these absences was the result of her alleged
mental disability. . . . To the extent that she requests
the accommodation of ignoring medically documented
sick days when calculating her attendance record, this
accommodation is unreasonable as a matter of law
because it would eliminate an essential function of the
job.’’ (Internal quotation marks omitted.) Mescall v.
Marra, supra, 49 F. Supp. 2d 374.
   Here, the same evidence submitted by the defendant
that establishes that there was no genuine issue of mate-
rial fact that attendance is an essential function of the
plaintiff’s job also proves that the plaintiff’s proposal
for intermittent extended leave was not a reasonable
accommodation, as a matter of law, because that pro-
posal would eliminate the very essential job function
it purports to address. Put another way, we fail to see
how it is possible to perform the essential function of
attending work through an accommodation that pro-
vides for even more absences from work. As the court
aptly noted, ‘‘[the plaintiff] has requested finite
absences as a reasonable accommodation, and to the
extent that this is a request for more days off or perhaps
ignoring medically documented sick days when calcu-
lating her attendance record, this would be deemed
unreasonable, as it would eliminate an essential func-
tion of the job.’’ (Internal quotation marks omitted.)
In fact, the plaintiff’s request to permit her to take
intermittent leave, above and beyond that for which
she was eligible or already approved, would only exac-
erbate her existing attendance issues and would further
undermine her ability to perform an essential function
of her employment, namely, maintaining regular atten-
dance. It is, thus, not a reasonable accommodation.
Consequently, the evidence, viewed in the light most
favorable to the plaintiff, establishes that, at the time
she was suspended, there was no genuine issue of mate-
rial fact that she was not able to perform an essential
function of her job, either with or without her proposed
accommodation. Therefore, we conclude that the court
properly rendered summary judgment in favor of the
defendant.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The court also rendered summary judgment on the plaintiff’s third claim
that alleged retaliation for the reason that the claim was inadequately briefed.
That aspect of the court’s judgment is not challenged on appeal.
  2
    The first agreement was operative between 2009 and 2013, and the second
agreement was operative between 2013 and 2017. For clarity, we hereinafter
refer to the two agreements collectively as the CBA.
  3
    The plaintiff wrote this explanation in response to an inquiry on the
FMLA form that provides: ‘‘If intermittent or reduced-leave schedule is being
requested, please explain why it is needed and the proposed leave schedule
. . . .’’ The plaintiff did not provide a proposed leave schedule other than
to identify the period for her expected leave to be December 23, 2013 through
December 23, 2014.
    4
      On approximately April 8, 2014, the plaintiff filed another FMLA request
for intermittent leave as well as another Manchester leave of absence request
with the defendant. In both requests, the plaintiff sought retroactive leave
for the time period between March 26, 2014, and April 6, 2014. Nevertheless,
the plaintiff does not recall receiving a response to these requests and the
record before this court is unclear as to the resolution of both requests. As
a result of this uncertainty and the parties’ reliance on the first set of
leave requests filed in January, 2014, we need not address further the April,
2014 requests.
    5
      General Statutes § 46a-60 was amended by No. 17-118, § 1, of the 2017
Public Acts, which added a new subsection (a) regarding definitions and
redesignated the existing subsections (a) and (b) as subsections (b) and
(c). Therefore, although the parties and the trial court cite to the earlier
version of the statute, for clarity, we refer to the current revision of the
statute where applicable. See Boucher v. Saint Francis GI Endoscopy, LLC,
187 Conn. App. 422, 424 n.1,         A.3d     , cert. denied, 331 Conn. 905,
A.3d        (2019).
    6
      The court also concluded that a genuine issue of material fact existed
as to whether the plaintiff was disabled. The defendant disagrees with
the court’s conclusion and argues on appeal, as an alternative ground for
affirmance, that as a matter of law, the plaintiff failed to establish that she
was disabled. Given our conclusion that the court properly held that there
is no genuine issue of material fact that the plaintiff is not qualified, we
need not reach the defendant’s alternative argument. In addition, the court
held that the defendant was entitled to summary judgment on the plaintiff’s
third claim that alleged retaliation. That conclusion is not challenged on
appeal. See footnote 1 of this opinion.
    7
      The trial court in its memorandum of decision seemed to suggest that
a plaintiff has the initial burden to oppose a motion for summary judgment
challenging an employment discrimination claim. We disavow that sugges-
tion because the burden on each party in connection with a motion for
summary judgment remains unchanged in an employment discrimination
case. See Feliciano v. Autozone, Inc., 316 Conn. 65, 72–73, 111 A.3d 453
(2015).
    8
      To the extent that the plaintiff on appeal maintains that she has the
burden of establishing only that she satisfied the minimal qualifications of
the position, we disagree. See Borkowski v. Valley Central School District,
63 F.3d 131, 135 (2d Cir. 1995) (‘‘[a]lthough the phrase ‘otherwise qualified’ is
hardly unambiguous on its face, its meaning in the context of an employment
discrimination claim is fairly clear: an individual is otherwise qualified for
a job if she is able to perform the essential functions of that job, either with
or without a reasonable accommodation’’). Indeed, the plaintiff, contrary
to the gravamen of her position, explicitly recognizes this principle in her
appellate brief, stating that ‘‘[t]he trial court was correct to state that [the]
plaintiff is obligated to show that she can perform the essential functions
of the job with or without a reasonable accommodation of a disability.’’
    9
      Despite the trial court’s considerable reliance on these three federal
cases, the plaintiff neither references nor attempts to distinguish any of the
three cases in her brief on appeal.
    10
       As outlined previously in this opinion, one request was for an FMLA
intermittent leave from December 23, 2013 through December 31, 2014,
which was supported by a certification from Dr. Kage. This FMLA request
was denied on the ground that she was ineligible because she had not met
the hours of service requirement. The other request was a Manchester public
schools leave of absence request for five consecutive days or longer in
which the plaintiff cited her FMLA request and sought short-term sick leave
with pay from August 28, 2013 through June 14, 2014. This request was
approved by the defendant to the extent that the plaintiff had available
sick time.
    11
       We note that in No. 17-118, § 1, of the 2017 Public Acts, the legislature
amended § 46a-60 to add subdivision (a) (2), which provides the following
definition for the term ‘‘reasonable accommodation’’ as used in that section:
‘‘ ‘Reasonable accommodation’ means, but shall not be limited to, being
permitted to sit while working, more frequent or longer breaks, periodic
rest, assistance with manual labor, job restructuring, light duty assignments,
modified work schedules, temporary transfers to less strenuous or hazardous
work, time off to recover from childbirth or break time and appropriate
facilities for expressing breast milk . . . .’’ See footnote 5 of this opinion.
Nevertheless, we do not rely on this subdivision because it was not in effect
during the periods of time at issue in this appeal.